Citation Nr: 1441593	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-14 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1973 to August 1973 and from
August 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
July 2008 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO), which, in pertinent part, denied service connection for a bilateral knee disorder.

In August 2013, the Board remanded the Veteran's claim for additional development.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A chronic bilateral knee disability did not manifest during service and is not otherwise attributable to service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, an April 2008 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's STRs and VA medical records are in the claims file.  The Board notes that the Veteran has asserted he received treatment for a bilateral knee injury at Fort Leonardwood Hospital in 1973.  Accordingly, the Board remanded the Veteran's claim to the AOJ to make further efforts to obtain such record/s.  The AMC reported that a response from the National Personnel Records Center indicated that a search of Fort Leonardwood Hospital was conducted but no records were located.  Thus, the Board finds that the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  Further, the Board finds that its remand directives were substantially complied with.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

A VA examination was not obtained in connection with the claimed disability decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no competent evidence of current knee disability related to active duty.

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran contends that his current bilateral knee disability is due to a bilateral knee fracture incurred during basic training in 1973.  Specifically, he states that he tripped and fell in a ditch during basic training in 1973 and broke both knees.  He reported that he had x-rays taken and was placed on restricted duty for 6 months.  In the interim, he was also given crutches and pain medication.

Service records note that, on both March 1973 and December 1976 enlistment and separation examinations, clinical evaluation of the lower extremities was normal.  The Veteran denied having or having had swollen or painful joints; bone, joint or other deformity; or a trick or locked knee.  The remaining service records are silent for any complaints of, or treatment for, a bilateral knee injury.  The Veteran's DD Form 214 shows that the Veteran's military occupational specialty was as a clerk typist.  The records do not show that the Veteran was ever placed on restricted duty.

Post-service, the record does not show complaints of, or treatment for a bilateral knee disability until the Veteran filed his March 2008 claim.  In his application, he reported problems with his knees since an injury in 1972 (prior to his second period of service).  The record does not contain treatment for a bilateral knee disability until September 2008. 

In September 2008, the Veteran reported that he tripped and fell in a ditch during basic training in 1973 and broke both knees. On examination, knees were tender to palpation, there was mild effusion, and it hurt to flex greater than 45 degrees.  The examiner assessed knee pain and questionable osteoarthritis, and ordered X-rays.
X-rays were negative for fracture, bony lesions, malalignment, osteophytes, or effusion.  The joint spaces were preserved and the knees appeared symmetric.
 
In November 2008, the Veteran complained of knee pain with an onset of a "couple years."  He also reported soreness and swelling.  He stated that he fractured his knees while in the Army in 1973.  Range of motion (ROM) of bilateral knees was within normal limits (WNL) except for right knee flexion limited to 110 degrees.

In January 2009, the Veteran reported that his knee still felt sore but was probably due to the weather.  He rated his pain as 5/10 on bilateral knees, but 3 to 4 on the average day.  ROM of the bilateral knees was within normal limits, except for right knee flexion limited to 110 degrees.  The diagnosis was knee pain.

In July 2009, the Veteran reported knee pain and swelling.  He reported that he had x-rays taken in November and was told there was no cartilage left.  On examination, mild limitation in flexion and extension, and crepitus was noted.  The examiner assessed that obesity was contributing to many of his problems, including knee pain.  The examiner recommended weight loss and physical therapy for his knees.  In an addendum, the examiner noted that she was confused as to why the Veteran told her that his knee cartilage was gone because the September 2008 x-ray report stated that joint spaces were preserved.

In August 2009, the Veteran complained of pain in various joints including knees.  He was wearing knee braces.  There was no swelling/warmth/erythema of the joints.  The Veteran had 5/5 strength in all large muscular groups of the upper/lower extremities.  The examiner advised weight loss for knee pain.

In November 2009, the Veteran complained of numerous pains and joint aches that were suspected as myofascial/mechanical in nature.  Examination revealed pain with flexion and extension and tenderness.  The Veteran also reported swelling, but had knee braces on and refused visual inspection.  The examiner advised weight loss for knee pain.  

In March 2010, the Veteran reported pain in his right knee.  The examiner suspected underlying systemic inflammatory arthritis.

In April 2010, the Veteran mainly complained of pain in left hand, shoulder and spine.  On physical examination of the knees, pain with palpation was noted.  

In July 2010, the Veteran presented with widespread joint and soft tissue pain.  The onset of pain was about 5 years prior but has gotten increasingly worse in the last few years.  It first started off with neck pain, then shoulder pain, then low back pain, and then in the last three years has involved the rest of his joints.  Pain at all sites was worse on the left, most bothersome in upper extremities, and has progressively gotten worse in recent months.  There was no swelling/pain/redness of any joints.  The examiner noted that the Veteran's bilateral knee pain may be partly due to osteoarthritis which should improve with continued weight loss.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral knee disability.  The Veteran has been seen on several occasions since filing his claim for compensation, but testing has revealed no evidence of chronic knee disability.  Arthritis has been suspected, but several x-ray studies have been negative for pathology.  To establish arthritis for VA compensation purposes, there must be x-ray evidence of the disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  The assessments have primarily been knee pain.  However pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the Court.)  

There is no convincing competent evidence of chronic knee disability and service connection is not for application.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

The Veteran has claimed an in-service bilateral knee injury that resulted in chronic knee disability.  The Veteran is competent to report symptoms and treatment for a bilateral knee injury during service.  However, the first time the Veteran asserted that his bilateral knee disability resulted from any incident in service was in in March 2008 claim.  At that time he claimed the injury was in 1972, which was between his two periods of service.  Moreover, there is no record of treatment for knee pain until September 2008, over 30 years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  Further, the Veteran has reported twice during treatment that the onset of knee pain was just a few years prior to his initial September 2008 treatment.  The Board does not find convincing lay testimony of a current bilateral knee disability had its onset in service or has continued since that time.

The Board has also considered the Veteran's statements asserting a nexus between his current bilateral knee disability and his active duty service.  However, considering his inconsistent reports of the onset of knee problems and the lack of competent evidence of current chronic knee pathology, the Board affords the Veteran's statements little probative weight.  As the preponderance of the evidence is against the service connection claims, there is no doubt to be resolved, and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.



ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


